Citation Nr: 1700915	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO. 13-03 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for mild cognitive impairment, including but not limited to Alzheimer's disease, due to exposure to herbicide agents.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1966 to September 1970.  

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for (1) mild cognitive impairment due to Agent Orange exposure, and (2) tinnitus (claimed as ringing in ears).  The Veteran timely appealed that decision.

The Veteran was scheduled to appear before the Board in March 2014 at the RO.  The Veteran was informed of the scheduled hearing via a January 2014 voice mail, and through two letters sent in February 2014.  The Veteran failed to appear for the scheduled Board hearing, and he did not file a new hearing motion.  As such, the Board deems the hearing request withdrawn.

The issue of entitlement to service connection for mild cognitive impairment, including but not limited to Alzheimer's disease, due to exposure to herbicide agents is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The evidence shows that the Veteran currently has tinnitus, but the competent and probative evidence does not show an in-service event or relationship to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his tinnitus is related to service.  After reviewing the pertinent medical and lay evidence of record, the Board finds that the evidence does not show that current tinnitus is related to service.  The reasons for this decision follow.

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In November 2010 and April 2011, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  The notice explained how to establish service connection.

Next, VA has a duty to assist the Veteran in the development of claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A(b)-(d); 38 C.F.R. § 3.159(c).

All pertinent, identified medical records have been obtained and considered.  VA provided an examination and medical opinion for tinnitus in May 2011.  The examination was thorough and detailed, and the opinions considered all relevant evidence and provided rationale for conclusions.  The Board finds that the examination is adequate and further notes that its decisions are based on the entirety of the evidence, not on single VA examinations.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For Veterans who have served ninety days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system such as tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a); see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").  Service connection for the chronic diseases enumerated in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) may also be demonstrated by lay evidence alone if the evidence shows a continuity of symptomatology for that disease.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses and is therefore competent to diagnose tinnitus but not to determine the cause as this requires specialized medical training and testing to understand the complex nature of the neurologic system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370, 374 (2003).

Analysis 

The evidence shows current tinnitus.  In his May 2010 informal claim for service connection, the Veteran reported experiencing "ringing in [his] ears." In his October 2010 formal claim for service connection, he asserted having tinnitus.  In his May 2011 VA examination, the Veteran asserted that he has had tinnitus since 1972, and that it began bothering him around 2009.  Additional medical records in May 2009, May 2010, and June 2011 show him stating that he has tinnitus. The Veteran is competent to diagnose tinnitus, so his statements are sufficient for this purpose.  However, as corroborating evidence, the Board notes that the May 2011 VA examiner diagnosed the Veteran with unilateral tinnitus in the left ear.

Regarding his in-service exposure to hazardous noise, at his May 2011 VA examination, the Veteran said that he was exposed to large, stationary guns on a ship for one year during his Vietnam service and that he was not exposed to loud noise outside military service.  Moreover, he remarked that he fired weapons with his right hand.  

In weighing the evidence of records, the Board finds that the Veteran's statements are outweighed by the competent and probative evidence of record.  

First, the May 2011 VA examiner concluded that it was less likely than not that the Veteran's tinnitus is related to noise exposure in service because (1) the Veteran reported very little noise exposure in the military, and (2) the Veteran has only been bothered by the tinnitus for a few years.

Second, service personnel records show the Veteran's occupation as "Finance Manager" and "Manager, Branch." VA's Duty Military Occupational Specialty (MOS) Noise Exposure Listing indicates the probabilities of exposure to hazardous noise for each MOS.  See VBA Adjudication Manual M21-1, III.iv.4.B.e.  The listing has been reviewed and endorsed by each branch of service.  The occupations of "Finance Manager" and "Manager, Branch" are not on the list of occupational specialties and noise exposure in the U.S. Navy.  The Navy Officer group closest to the Veteran's occupations, "Management and Administrative Services," is listed as having a low probability of noise exposure.

Third, service treatment records do not show any complaints of hearing problems or noise in the ears.  Specifically, medical examinations conducted in December 1965, June 1966, and August 1970 all found that the Veteran's ears and eardrums were in normal condition.  In addition, in his December 1965 and June 1966 medical history reports, the Veteran indicated that he did not have, and never had, ear or hearing problems.

Fourth, in his May 2011 VA examination, the Veteran stated that he did not fire the stationary guns on the ship.  

Based on the inconsistencies in his reported exposure and onset of symptoms, his lack of complaints in service, and his in-service occupations having low probability of noise exposure, the Board finds that the weight of this evidence shows that the Veteran did not have an in-service injury or event that could cause tinnitus.  See 38 C.F.R. § 3.303(a).

Additionally, in his January 2013 appeal to the Board, the Veteran said that his tinnitus was related to his military service.  In this regard, the Board notes that this statement and other ones during the appeal have been vague as to why he believes his current tinnitus is related to service.  In any case, the Board finds that the Veteran is not competent to determine the cause of his disability, as this requires specialized medical training and testing to understand the complex nature of the neurologic system.  See Jandreau, 492 F.3d at 1377; see also Fountain, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'") (emphasis added).  The Board finds that his statements about the etiology of his tinnitus are not competent and have no weight.

The Board notes that tinnitus can be presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  As discussed earlier, service treatment records do not show any complaints of hearing problems or noise in the ears.  Moreover, giving the Veteran the benefit of the doubt about when his first noticed tinnitus,  it would be since 1972 as stated at his May 2011 VA examination, which is more than one year from his separation from active service in September 1970.  Therefore, presumptive service connection does not apply to the Veteran's case.

The Veteran received the benefit of the doubt, but the preponderance of the evidence shows that current tinnitus is not related to service.  See 38 C.F.R. § 3.102.  As such, service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

Additional development is required before the Board can adjudicate the issue of entitlement to service connection for mild cognitive impairment, including but not limited to Alzheimer's disease, due to exposure to herbicide agents.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's report of separation (DD Form 214) shows that he served on active duty in the U.S. Navy from October 1966 to September 1970.  In addition, in April 2011, VA received from the National Personnel Records Center verification of the Veteran's service in the Republic of Vietnam.  There is no affirmative evidence in the record to establish that he was not exposed to an herbicide agent.  Therefore, the Veteran is presumed to have been exposed to an herbicide agent-including Agent Orange-during his active service.

When, like here, a Veteran is presumed to have been exposed to an herbicide agent while serving in the Republic of Vietnam, then certain diseases shall be presumed to be service-connected.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Furthermore, with respect to other disorders not designated as presumptive, the U.S. Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Treatment records from May 2009 to October 2013 show that the Veteran has been diagnosed with early-stage Alzheimer's disease and/or mild cognitive impairment.  In May 2009, a VA neuropsychologist also stated that a diagnosis of early dementia was supported after performing a variety of tests.  While the Veteran's disability is not designated as presumptive, direct proof of causation can be used to establish service connection.

While the evidence is insufficient to grant the claim, competent evidence of the Veteran's cognitive disability and his presumed exposure to an herbicide agent in service indicate a possible relationship such that VA should provide the Veteran with an examination and opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

On remand, outstanding VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records.

2.	Thereafter, schedule the Veteran for a neurology examination.  The examiner is asked to review the claims file to become familiar with the pertinent medical history.  Then, the examiner is to provide an opinion on the following:

Are any neurological disabilities shown on examination or at any other time during the claim period (August 2010 forward) at least as likely as not related to active service, to include his presumed herbicide exposure therein?

Please consider all lay and medical evidence, including the Veteran's May 2009 statements of his neurologic history.  Consider also the May 2009, February 2011, and October 2011 diagnoses of early dementia and early-stage Alzheimer's disease.

Provide a comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. If the benefit sought remains denied, issue a supplemental statement of the case with consideration to the new evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


